        Case 1:20-mj-02062-JS Document 1-1 Filed 04/09/20 Page 1 of 4 PageID: 2



                                          ATTACHMENT B

        I, Natasha McSeed, a Deportation Officer of the U.S. Immigration and Customs Enforcement
(“ICE”), having conducted an investigation and having spoken with other individuals, have knowledge
of the following facts:

      1.   OAVI VERDUGO ARROAGA, a/k/a Norberto VASQUEZ-DIAZ, a/k/a Jesus Lozano
MONTALVO, a/k/a Osvi VERDUGO ARRIAGA (hereinafter the “Defendant”) is a native and citizen
of Mexico.

      2.      Upon information and belief, the Defendant first entered the United States on foot on an
unknown date in 2008, near Nogales, Arizona. The Defendant was arrested in Wapakoneta, Ohio on
October 20, 2009 for driving without a license and subsequently turned over to ICE custody.

       3.     On or about October 20, 2009, the Defendant was issued a Notice to Appear by an
Immigration Officer in Cincinnati, Ohio. On October 26, 2009, the Defendant was ordered deported
from the United States to Mexico by an Immigration Judge. On November 3, 2009, the Defendant was
removed to Mexico.

        4.      On December 19, 2013, the Defendant was encountered by ICE officers at the Cleveland
Municipal Court in Cleveland, Ohio subsequent to a DUI arrest and taken into custody. The Defendant
illegally re-entered the United States near Laredo, Texas, without obtaining the express consent of the
Attorney General or the Secretary of Homeland Security.

       5.     The Defendant was served with a Notice of Intent/Decision to Reinstate Prior Removal
Order (Form I-871). On January 17, 2014, the Defendant was removed to Mexico.

       6.      On January 30, 2014, the Defendant illegally reentered the United States without
obtaining the express consent of the Attorney General or the Secretary of Homeland Security and was
encountered by the US Border Patrol at the Rio Grande Valley, Texas border. On January 31, 2014, the
Defendant was removed to Mexico.

       7.      On February 20, 2014, the Defendant illegally reentered the United States without
obtaining the express consent of the Attorney General or the Secretary of Homeland Security and was
encountered by the US Border Patrol, at Victoria, Texas. On February 21, 2014, the Defendant was
removed to Mexico.

        8.     On July 25, 2015, the Defendant was encountered by Immigration Officers at the
Hidalgo County Jail in Edinburg, Texas subsequent to a Resisting Arrest charge. the Defendant illegally
reentered the United States without obtaining the express consent of the Attorney General or the
Secretary of Homeland Security. On July 26, 2015, the Defendant was removed to Mexico.

       9.      On August 23, 2015, the Defendant was encountered by the US Border Patrol at/near
Lukeville, Arizona, without being admitted or paroled by an Immigration Officer. On August 24, 2015,
the Defendant was again removed to Mexico.
        Case 1:20-mj-02062-JS Document 1-1 Filed 04/09/20 Page 2 of 4 PageID: 3



        10.     On or about December 30, 2019, the Defendant was arrested in Bridgeton, New Jersey by
the Bridgeton Police Department, in New Jersey, on charges of simple assault-domestic violence,
stalking, and kidnapping under warrant number W-2019-002189-0601. ICE agents learned that the
Defendant was detained in Cumberland County Jail, in New Jersey, and lodged a detainer.

       11.     On or about January 7, 2020, the Defendant was turned over to ICE custody on the ICE
detainer. The Defendant, after he was read and waived his Miranda rights, stated that he was in the
United States illegally from Mexico, was deported previously, and did not have permission to enter the
United States.

        12.    The Defendant’s identity was confirmed through fingerprint analysis. Specifically, a
fingerprint examiner from the Federal Bureau of Investigation, Criminal Justice Information Services
(“CJIS”) Division, compared the fingerprints taken in conjunction with each of the removals listed in
paragraphs 3, 5, 6,7,8, and 9 above, with the fingerprints taken from the Defendant on January 7, 2020,
and determined that the fingerprints submitted were identical with each other and also were identical to
those associated with the Defendant’s prior arrest offenses described in paragraphs 2 and 4 above, as
well as the simple assault-domestic violence, stalking, and kidnapping offenses described in paragraph
10.

       13.     Neither the Attorney General of the United States nor the Secretary of Homeland Security
authorized at any time the Defendant’s re-entry into the United States, following his August 24, 2015
removal.




                                                    2
        Case 1:20-mj-02062-JS Document 1-1 Filed 04/09/20 Page 3 of 4 PageID: 4



                                           ATTACHMENT A



       On a date on or before about December 30, 2019, in Cumberland County, in the District of New

Jersey and elsewhere, the defendant,

                                     OAVI VERDUGO ARROAGA,
                                    a/k/a Norberto VASQUEZ-DIAZ,
                                    a/k/a Jesus Lozano MONTALVO,
                                   a/k/a Osvi VERDUGO ARRIAGA,

an alien who had been deported and removed and had departed the United States while an order of

deportation and removal was outstanding, without the express consent of the Secretary of Homeland

Security or the Attorney General of the United States to reapply for admission prior to his re-

embarkation at a place outside the United States, did knowingly and voluntarily enter, and on or about

December 30, 2019, was found in the United States.

       In violation of Title 8, United States Code, Section 1326(a).
Case 1:20-mj-02062-JS Document 1-1 Filed 04/09/20 Page 4 of 4 PageID: 5




                CONTENTS APPROVED

            UNITED STATES ATTORNEY



                    By:
                            ALISA SHVER
                            Assistant U.S. Attorney



                    Date:   April 7, 2020
